Citation Nr: 9904183	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  95-32 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder, a 
disability manifested by dizzy spells, a disability 
manifested by leg numbness, an eye disorder, a stomach 
disorder, a disability manifested by blood in stools, a sinus 
disorder, a diabetic disorder and a respiratory disorder, 
claimed as secondary to Agent Orange exposure.

2.  Entitlement to service connection for a heart disorder, 
to include myocardial infarction, coronary artery disease and 
hypertension, claimed as secondary to the service-connected 
post-traumatic stress disorder (PTSD).

3.  Entitlement to an increased rating for PTSD, currently 
evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

P. A. Dowdell, Counsel


INTRODUCTION

The veteran served on active duty from March 1958 to December 
1966.  The veteran offered evidence that he served in a 
Reserve unit, with scheduled drill on December 8-9, 1979.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a November 1994 rating 
decision from the St. Petersburg, Florida, Regional Office 
(RO), which denied service connection for a skin disorder, a 
disability manifested by dizzy spells, a disability 
manifested by leg numbness, an eye disorder, a stomach 
disorder, a disability manifested by blood in stools, and a 
sinus disorder, claimed as secondary to Agent Orange 
exposure.  The veteran perfected a timely appeal to that 
decision.

By a rating action dated in August 1995, the RO denied 
service connection for a heart disorder, to include 
myocardial infarction, coronary artery disease and 
hypertension, claimed as secondary to the service-connected 
post-traumatic stress disorder (PTSD).  The RO also confirmed 
the schedular 30 percent evaluation in effect for PTSD.  The 
veteran perfected a timely appeal to both of these issues.

In a rating action dated in July 1997, the RO assigned a 
schedular 50 percent evaluation for PTSD, effective in March 
1996, the date of a VA psychiatric examination.  On behalf of 
the veteran, the accredited representative continued to 
express disagreement with the evaluation assigned to the 
service-connected PTSD.

The Board infers that a claim for a total disability rating 
on the basis of individual unemployability under 38 C.F.R. 
§ 4.16 is raised by the veteran's contentions of record.  
Therefore, as this claim is not presently before the Board on 
appeal, it is referred to the RO for appropriate development 
and adjudication.

The issue of entitlement to service connection for a heart 
disorder, to include myocardial infarction, coronary artery 
disease and hypertension, claimed as secondary to the 
service-connected post-traumatic stress disorder (PTSD), is 
the subject of the remand portion of this decision.


FINDINGS OF FACT

1.  The veteran had active service in Vietnam during the 
Vietnam Era.

2.  A skin disorder, a disability manifested by dizzy spells, 
a disability manifested by leg numbness, to include 
peripheral neuropathy, an eye disorder, a stomach disorder, a 
disability manifested by blood in stools, and a sinus 
disorder are not recognized by the VA as causally related to 
exposure to herbicide agents used in Vietnam.

3.  There is no competent medical evidence establishing the 
current presence of a disability manifested by dizzy spells, 
a stomach disorder, and a disability manifested by blood in 
stools.

4.  There is no competent medical evidence linking a 
disability manifested by leg numbness, and a sinus disorder, 
claimed as secondary to Agent Orange exposure to service, or 
to any in-service occurrence or event, including exposure to 
herbicide agents used in Vietnam.

5.  A direct causal connection between a skin disorder or an 
eye disorder and exposure to herbicide agents used in Vietnam 
has not been demonstrated.

6.  The veteran's PTSD is shown to be productive of severe 
impairment of social industrial adaptability.
CONCLUSIONS OF LAW

1.  The claims for entitlement to service connection for a 
skin disorder, a disability manifested by dizzy spells, a 
disability manifested by leg numbness, an eye disorder, a 
stomach disorder, a disability manifested by blood in stools, 
and a sinus disorder, claimed as secondary to Agent Orange 
exposure are not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The schedular criteria for a 70 percent evaluation, and 
no higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  A Disability Manifested By Dizzy Spells, A Disability 
Manifested By Leg Numbness, A Stomach Disorder, A Disability 
Manifested By Blood in Stools, and A Sinus Disorder

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation that a disorder 
should be service connected is not sufficient; the veteran 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995);  see also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1996).  This means that there must be evidence of 
disease or injury during service, a current disability, and a 
link between the two.  Further, the evidence must be 
competent.  That is, an injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and, 
where an opinion is used to link the current disorder to a 
cause during service or a service-connected disability, a 
competent opinion of a medical professional is required.  See 
Caluza at 504; Reiber v. Brown, 7 Vet. App. 513 (1995).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  Furthermore, service connection will be granted for 
an organic disease of the nervous system or peptic ulcer 
disease, if it is manifested to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents 
listed in 38 C.F.R. § 3.309 (1996), as amended by 61 Fed. 
Reg., No. 217, 57586-57589 (November 7, 1996), will be 
considered to have been incurred in service under the 
circumstances outlined in this section even though there is no 
evidence of such disease during the period of service.  No 
condition other than one listed in 38 C.F.R. § 3.309(a) 
(1996), as amended by 61 Fed. Reg., No. 217, 57586-57589 
(November 7, 1996), will be considered chronic.  38 U.S.C.A. 
§ 1101 (West 1991); 38 U.S.C.A. §§ 1112, 1113, 1116 (West 1991 
& Supp. 1996); 38 C.F.R. § 3.307(a) (1996), as amended by 61 
Fed. Reg., No. 217, 57586-57589 (November 7, 1996).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) (1996), as amended by 61 
Fed. Reg., No. 217, 57586-57589 (November 7, 1996), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii) (1996), as amended by 61 Fed. 
Reg., No. 217, 57586-57589 (November 7, 1996).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) (1996), as amended by 61 Fed. Reg., No. 
217, 57586-57589 (November 7, 1996), are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) (1996), as amended by 61 Fed. Reg., No. 
217, 57586-57589 (November 7, 1996), are also satisfied: 
chloracne or other acneform disease consistent with chloracne, 
Hodgkin's disease, multiple myeloma, Non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and resolves 
within two years of the date of onset, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (1996), as amended by 61 
Fed. Reg., No. 217, 57586-57589 (November 7, 1996).

The diseases listed at 38 C.F.R. § 3.309(e) (1996), as amended 
by 61 Fed. Reg., No. 217, 57586-57589 (November 7, 1996), 
shall have become manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne, porphyria cutanea 
tarda, and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year, and respiratory cancers within 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1996), as amended by 61 Fed. Reg., No. 217, 
57586-57589 (November 7, 1996).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit recently determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  However, the Court has held that where the 
issue involves medical causation, competent medical evidence, 
which indicates that the claim is plausible or possible, is 
required to set forth a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The service medical records, including the report of a 
separation medical examination conducted in December 1966, do 
not show complaints or findings of any neurologic pathology 
with the exception of complaints of dizzy spells in a report 
of medical history dated in June 1961, lower extremity 
pathology with the exception of complaints of leg pain in a 
service medical record dated in January 1965, 
gastrointestinal pathology or respiratory pathology.

The report of a Department of Veterans Affairs (VA) 
examination conducted in September 1983 included a diagnosis 
of probable peripheral neuropathy.

According to the report of a VA neurologic examination 
performed in July 1994, the examiner concluded that the 
veteran had a diagnosis of peripheral neuropathy, which was 
probably metabolic in nature.

In a report of a VA gastrointestinal examination conducted in 
July 1994, the examiner concluded that there was no evidence 
of any signs or symptoms consistent with peptic ulcer disease 
or other diseases of the stomach.

The report of a VA pulmonary examination performed in July 
1994 included the examiner's conclusion that the veteran had 
a diagnosis of sinus type syndrome, which has been related to 
Agent Orange exposure in the past, but that it could be 
related to multiple factors, including allergies, smoking, 
etc.  The examiner also concluded that he did not feel that 
the veteran's burning sinus type syndrome was related to 
Agent Orange in light of this being after the fact of Agent 
Orange exposure.

Subsequently dated VA and private medical records do not 
demonstrate that a disability manifested by dizzy spells, a 
disability manifested by blood stools and a stomach disorder 
are currently present.

In light of the National Academy of Sciences report, entitled 
"Veterans and Agent Orange: Update 1996," dated March 14, 
1996, the Secretary has determined that:

[T]here is no positive association 
between herbicide exposure and 
hepatobiliary cancers, 
nasal/nasopharyngeal cancer, bone cancer, 
female reproductive cancers, breast 
cancer, renal cancer, testicular cancer, 
leukemia, abnormal sperm parameters and 
infertility, cognitive and 
neuropsychiatric disorders, 
motor/coordination dysfunction, chronic 
peripheral nervous system disorders, 
metabolic and digestive disorders, immune 
system disorders, circulatory disorders, 
respiratory disorders (other than certain 
respiratory cancers), skin cancer, 
gastrointestinal tumors, bladder cancer, 
brain tumors, and any other condition for 
which the Secretary has not specifically 
determined a presumption of service 
connection is warranted.  (emphasis 
added).

Although the veteran argues that his exposure to Agent Orange 
while in Vietnam, which can be presumed for a veteran who 
served in the Republic of Vietnam during the Vietnam era 
(38 C.F.R. § 3.307(a)(6)(iii) (1996), as amended by 61 Fed. 
Reg., No. 217, 57586-57589 (November 7, 1996)), resulted in 
the development of a disability manifested by dizzy spells; a 
disability manifested by leg numbness, to include peripheral 
neuropathy; a stomach disorder; a disability manifested by 
blood in stools; and a sinus disorder, these diseases are not 
recognized as one of the diseases attributable to Agent 
Orange exposure.  38 C.F.R. § 3.309(e) (1996), as amended by 
61 Fed. Reg., No. 217, 57586-57589 (November 7, 1996).  In 
addition, there is no competent medical evidence establishing 
a diagnosis of acute or subacute peripheral neuropathy within 
one year of exposure to herbicide agents used in Vietnam. 38 
C.F.R. § 3.309(e) (1996), as amended by 61 Fed. Reg., No. 
217, 57586-57589 (November 7, 1996).  In this regard, the 
veteran's assertions of medical causation are not probative 
because lay persons are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In this case, there is no competent evidence that the veteran 
currently suffers from a disability manifested by dizzy 
spells, a stomach disorder, or a disability manifested by 
blood in stools.  Further, there is no competent medical 
evidence establishing the reasonable possibility of a causal 
connection between a disability manifested by leg numbness, 
to include peripheral neuropathy; or a sinus disorder and an 
in-service-occurrence or event, including exposure to 
herbicide agents used in Vietnam.

In the absence of any competent evidence of a current 
disability, or in the absence of any competent evidence of a 
nexus between a current disability and an in-service 
occurrence or event, including exposure to Agent Orange, the 
claims are not well grounded.  Caluza v. Brown, 7 Vet. App. 
498 (1995).  Accordingly, there is no duty to assist the 
veteran for further development of his claims.   Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992), Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  Further, the Board views the 
information provided in the statement of the case, 
supplemental statement of the case, and other correspondence 
from the RO, sufficient to inform the veteran of the elements 
necessary to complete his application for service connection 
for a disability manifested by dizzy spells, a disability 
manifested by leg numbness, a stomach disorder, a disability 
manifested by blood in stools, and a sinus disorder, claimed 
as secondary to Agent Orange exposure.  Moreover, the veteran 
has not put the VA on notice of the existence of any 
specific, particular piece of evidence that, if obtained, 
might make the claims well-grounded.  Robinette v. Brown, 8 
Vet. App. 69 (1995).

Finally, a recent Court decision has held that the 
appropriate disposition of a claim, which is found to be not 
well-grounded, is a disallowance, rather than a dismissal.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  Consequently, 
the claims are denied.

II.  A Skin Disorder and An Eye Disorder

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  However, a refractive error of the 
eyes is not a disease or injury within the meaning of the 
applicable legislation providing compensation benefits.  38 
C.F.R. § 3.303(c).

Service connection for a skin disorder and an eye disorder on 
a direct incurrence-aggravation basis was denied by a Board 
decision dated in July 1985.  However, this is a new claim 
because the veteran contends that he developed a skin 
disorder and an eye disorder as a result of his exposure to 
Agent Orange while in Vietnam.  It is not contended, or 
otherwise indicated that a skin disorder or an eye disorder 
was incurred directly in service.

The report of a VA dermatology examination conducted in 
September 1983 included a diagnosis of residuals of skin 
lesion removal of the left thumb.

According to the report of a VA dermatology examination 
performed in July 1994, the examiner concluded that the 
veteran had a diagnosis of stucco keratoses and right thigh 
seborrheic keratosis.

In a report of a VA visual examination conducted in July 
1994, the diagnoses included subjective complaints of 
transient visual field loss and transient diplopia.

As stated above, the National Academy of Sciences report of 
March 1996 concluded that there was ". . .  no positive 
association between herbicide exposure and hepatobiliary 
cancers, nasal/nasopharyngeal cancer, bone cancer, female 
reproductive cancers, breast cancer, renal cancer, testicular 
cancer, leukemia, abnormal sperm parameters and infertility, 
cognitive and neuropsychiatric disorders, motor/coordination 
dysfunction, chronic peripheral nervous system disorders, 
metabolic and digestive disorders, immune system disorders, 
circulatory disorders, respiratory disorders (other than 
certain respiratory cancers), skin cancer, gastrointestinal 
tumors, bladder cancer, brain tumors, and any other condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted."

Although the veteran argues that his exposure to Agent Orange 
while in Vietnam, which can be presumed for a veteran who 
served in the Republic of Vietnam during the Vietnam era 
(38 C.F.R. § 3.307(a)(6)(iii) (1996), as amended by 61 Fed. 
Reg., No. 217, 57586-57589 (November 7, 1996)), resulted in 
the development of a skin disorder and an eye disorder, these 
diseases are not recognized as one of the diseases 
attributable to Agent Orange exposure.  38 C.F.R. § 3.309(e) 
(1996), as amended by 61 Fed. Reg., No. 217, 57586-57589 
(November 7, 1996).  In this regard, the veteran's assertions 
of medical causation are not probative because lay persons 
are not competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).
In this case, there is no competent medical evidence 
establishing the reasonable possibility of a causal 
connection between a skin disorder or an eye disorder and 
exposure to herbicide agents used in Vietnam.

In the absence of any competent evidence of a nexus between a 
current disability and exposure to Agent Orange, the claims 
are not well grounded.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  Accordingly, there is no duty to assist the veteran 
for further development of his claims.   Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992), Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  Further, the Board views the 
information provided in the statement of the case, 
supplemental statement of the case, and other correspondence 
from the RO, sufficient to inform the veteran of the elements 
necessary to complete his application for service connection 
for skin disorder and an eye disorder, claimed as secondary 
to Agent Orange exposure.  Moreover, the veteran has not put 
the VA on notice of the existence of any specific, particular 
piece of evidence that, if obtained, might make the claims 
well-grounded.  Robinette v. Brown, 8 Vet. App. 69 (1995).

Finally, a recent Court decision has held that the 
appropriate disposition of a claim, which is found to be not 
well-grounded, is a disallowance, rather than a dismissal.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  Consequently, 
the claims are denied.

III.  PTSD

The Board notes that the veteran's claim for entitlement to 
an increased rating for PTSD is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107.  That is, the Board finds that 
he has presented a claim, which is plausible.  The Board is 
also satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107.

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the current state of a disorder.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  38 C.F.R. § 4.2.

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. § 4.10.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

The history of the veteran's service-connected psychiatric 
disorder may be briefly described.  According to a service 
medical record dated in May 1964, the veteran complained of 
severe marital difficulties with consequent inability to work 
efficiency, sleep or function.  There was a note that there 
was a long history of marital conflict and temper outbursts 
directed at the veteran's son.  The veteran was encouraged to 
see a marriage counselor with his wife.  In a report of 
medical history dated in February 1977, the veteran reported 
complaints of "worries about normal events," and that he 
had not received any treatment or contacted a physician.

In a statement from S. Dingfelder, Ph.D., dated in December 
1992, the private psychologist concluded that the veteran had 
a diagnosis of PTSD.

In another statement from S. Dingfelder, Ph.D., dated in 
February 1993, the private psychologist noted that the 
veteran had a diagnosis of PTSD and symptoms normally 
associated with major depression.

The report of a VA psychiatric examination conducted in April 
1993 included diagnoses of mild to moderate PTSD, personality 
disorder with impulsive traits, and possible alcohol abuse.  
It was noted that the veteran completed 9 years of grade 
school; that he subsequently obtained a general equivalency 
diploma during active service in 1961; that he had 
occupational experience as a construction worker; and that he 
last worked full-time in 1979.

In a rating action dated in May 1993, the RO granted service 
connection for PTSD, and assigned a schedular 30 percent 
evaluation for that disability under the provisions of 
Diagnostic Code 9411 of the VA Schedule for Rating 
Disabilities.  38 C.F.R. Part 4.

The severity of PTSD is determined, for VA rating purposes, 
by application of the provisions of Parts 3 and 4 of the Code 
of Federal Regulations, and in particular 38 C.F.R. §  and 
Diagnostic Code 9411 of the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4.

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.132 (1998) (Schedule), the RO ascertained the severity of 
the veteran's service-connected PTSD by application of the 
criteria set forth in Diagnostic Code 9411.  Diagnostic Code 
9411 provides for the evaluation of PTSD.

A 50 percent evaluation will be assigned when the ability to 
establish and  maintain effective or favorable relationships 
with people is considerably impaired; and where, by reason of  
psychoneurotic symptoms, the reliability, flexibility, and  
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent rating is warranted when 
the ability to maintain effective and favorable relationships 
with people is severely impaired.  In such cases, the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in  the ability to obtain or 
retain employment.  A 100 percent  schedular evaluation is 
warranted when the attitudes of all contacts, except the most 
intimate, are so adversely affected as to result in virtual 
isolation in the community.  This evaluation requires totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in a profound retreat from mature behavior.  
In such cases, a demonstrable inability to obtain or retain 
employment must be shown.

The Board notes that during the pendency of this appeal, VA 
criteria for evaluating mental disorders were amended 
effective November 7, 1996.  Under the revised rating 
criteria, a 50 percent evaluation is warranted when 
occupational and social impairment is found with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1998).
A statement from Steven P. Dingfelder, Ph.D., dated in May 
1993 noted that the veteran was seen at the VA Clinic within 
the last three weeks.  The private psychologist stated that 
the veteran reported that he had two episodes of suicidal 
ideation and one of visual hallucinations and nightmares 
during his last session in May 1993.  The private 
psychologist reported that this was a significant improvement 
from approximately one year previously.  The private 
psychologist indicated that the veteran was using cognitive 
behavior techniques to control irrational thought processes 
and that he has found it possible to seek out support when he 
becomes panicky or severely depressed.

In a statement from S. Dingfelder, Ph.D., dated in April 
1995, the private psychologist reported that the veteran was 
last seen on April 6, 1995, and that he had made significant 
progress in therapy, but serious problems continued.  The 
private psychologist noted that the veteran has panic attacks 
and anxiety about being exposed to former citizens of Vietnam 
and/or Korea; that nightmares and visual hallucinations tend 
to follow exposure to former citizens of Vietnam.  The 
private psychologist indicated that, while the veteran has 
learned various control strategies on occasion, he finds 
himself having difficulty implementing the cognitive 
behavioral approaches, which he has been taught; that he has 
made progress in this area; and that ongoing support was 
needed.

A VA psychiatric examination was conducted in June 1995.  At 
that time, the veteran reported that he lives alone with his 
dog; that he stays mostly alone and rarely goes out except to 
go to the doctor's and to the grocery store; that he goes to 
the store early in the morning before other people are there; 
that he can't stand Asian faces because they freak him out; 
that he fishes about once a week; that he does not date and 
does not have a girlfriend; that he has not worked for some 
time; that he has panic attacks which prohibit him from 
working; that he has not had any inpatient treatment in the 
last year, but claimed to have attempted suicide by taking a 
knife to his stomach; that he was not on any medication for 
his PTSD; that he had severe nightmares, which he claimed are 
getting worse; that he continues to get angry and has a bad 
memory.

On mental status examination, the veteran was appropriately 
dressed and clean.  His mood was slightly depressed and his 
affect was appropriate.  There was no evidence of any 
psychosis.  Cognition was intact.  He denied being suicidal 
or homicidal. 

The diagnoses were PTSD, overall condition remains unchanged; 
personality disorder with impulsive behavior and possible 
alcohol abuse.

In another statement from S. Dingfelder, Ph.D., dated in 
October 1995, the private psychologist stated that the 
veteran was treated with cognitive-behavior approach and de 
synthesizing techniques.  The private psychologist noted that 
the veteran reported that he still had visual and auditory 
hallucinations at a decreased frequency and intensity.  The 
private psychologist indicated that the veteran's medical 
conditions have contributed to his emotional problems and 
that the veteran experiences panic attacks, but that the 
frequency has decreased by successfully utilizing cognitive-
behavioral approaches.  The private psychologist expressed 
that the veteran was unable to shop during normal hours due 
to his fear of meeting someone of Asian descent or 
confronting large or small groups of individuals.  The 
private psychologist stated that the veteran's anxiety and 
depressive symptoms are of such severity as to be considered 
a severe degree of impairment and that it appeared that the 
veteran will not be able to obtain, maintain or retain 
effective gainful employment.

According to a statement from S. Dingfelder, Ph.D., dated in 
January 1996, the private psychologist concluded that the 
veteran has a significant inability to establish or maintain 
effective or favorable relationships with people.  The 
private psychologist stated that, although the veteran has 
decrease in frequency, he continues to experience visual and 
auditory hallucinations, which are problematic.  The private 
psychologist indicated that the veteran's efficiency was 
significantly impaired; that the majority of the veteran's 
time was spent at home either caring for his home, his dog or 
fishing; and that the veteran interacts with very few people.  
The private psychologist reported that he estimated that the 
number of contacts the veteran has with other individuals on 
an average week was three and that based on his schedule, the 
veteran had severe restriction of social interaction.
Another VA psychiatric examination was conducted in March 
1996.  At that time, the veteran reported that he had not 
pursued any education and that he had no plans to do so.  He 
stated that he remains alone with his dog; that he does not 
date; that he has no interest in women; that he does not 
leave his house except for going out for grocery shopping; 
that he occasionally fish because the house sits on a lake; 
that he only has contact with his next door neighbor; that he 
has no other social life; and that he has not worked since 
1979, claiming to be unable to work due to a bad heart.  He 
admitted to still drinking, averaging up to two packs a week; 
that he does not drink on a daily basis, but when he does 
drink that he drinks up to 12 beers.  He denied any abuse of 
drugs or problems with the law.  He denied any inpatient 
psychiatric care.  He claims that he often gets suicidal and 
two weeks previously, he was threatening to blow his brains 
out.  He said that his private psychologist talked him down.  
He indicated that he was not on any medications.  He reported 
complaints of having nightmares almost every night.  He 
stated that Asian faces still freak him out.  He claims that 
he has visions when he sees from the corner of the eyes 
somebody hiding behind him.  The examiner stated that this 
was probably his hypervigilance and hyeralertness.  He 
mentioned that he hears bizarre things such as cars driving 
by when there is none, or cars closing the door, when there 
is none.  The examining physician noted that this appeared to 
be paranoia.  He also claims that he occasionally has a 
vision of an 18 year old soldier he sent out on a mission, 
who was killed.

On mental status examination, the veteran was fairly angry, 
hostile and obviously agitated.  His mood was depressed and 
his affect labile.  He appeared to have some degree of 
paranoia with hypervigilance and hyperalertness.  He also had 
symptoms consistent with post-traumatic stress disorder in 
the form of nightmares as well as guilt related to his 
actions in Vietnam.  His cognitive functions were fairly 
intact and he was not considered suicidal or homicidal.

The diagnoses included Axis I, chronic delayed, moderate 
PTSD.  The current Global Assessment of Functioning score 
(GAF) was 40.

The evidence reflects that the veteran has occupational 
experience as a construction worker.  He has completed 9 
years of grade school, obtained a general equivalency diploma 
during active service in 1961, and apparently has not been 
gainfully employed since 1979.

To summarize, the March 1996 VA psychiatric examination 
showed that the veteran displayed some degree of paranoia 
with hypervigilance and hyperalertness.  Additionally, the 
veteran's GAF score was 40.  A GAF of 31 to 40 is defined as 
some impairment in reality testing or communication ( e.g. 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g. depressed 
man avoids friends, neglects family, and is unable to work; 
child frequently beats up younger children, is defiant at 
home, and is failing at school).  See Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV).

In the opinion of the Board, application of either the old or 
revised regulations shows that the evidence pertaining to the 
history and severity of the veteran's PTSD would support a 
finding of functional impairment that is more appropriately 
rated as 70 percent disabling.  38 C.F.R. § 4.7 (1998).  In 
this regard, the Board finds it significant that the VA 
examination conducted in 1996 resulted in a GAF score was 40, 
which under the DSM III-R or the revised DSM IV is consistent 
with major social and occupational impairment; this 
assessment reflects a degree of impairment beyond that which 
is just moderate in degree - DSM-GAF scores in the 50's 
range.  Hence, the Board finds that the evidence supports an 
assessment of his PTSD that is "severe" in overall 
impairment, as that term is used in the rating criteria of 38 
C.F.R.

With respect to his symptoms, the medical findings reflect 
that he is chronically depressed and/or anxious, and that 
because of his volatile mood, he has problems dealing with 
everyday activities and people.  His contentions and 
statements to the VA filed in connection with his claim 
appear to substantiate this finding.  On the basis of these 
findings, the Board concludes that the old criteria for a 70 
percent rating have been met, specifically to the extent that 
these criteria provide this rating for "severe" impairment 
of social and industrial adaptability.  38 C.F.R. § 4.7 
requires that the next higher rating be assigned if the 
disability picture more nearly reflects the criteria for the 
higher rating.  This rating for severe PTSD matches the 
diagnosis and findings of overall impairment found on the 
1996 VA examination and therefore, a commensurate rating of 
70 percent more nearly matches the current level of 
disability as shown by the evidence.

The Board concludes that he would meet the criteria for a 70 
percent rating under the revised criteria as well.  
Specifically, the medical evidence of record reflects that he 
definitely has deficiencies in his work, family relations, 
and mood due to such symptoms such as near-continuous 
depression affecting the ability to function independently, 
as well as difficulty in adapting to stressful circumstances, 
which affects his ability to concentrate.  Again, his overall 
disability appears consistent with the next higher rating as 
shown by the medical evidence.

A review of the evidence of record does not demonstrate that 
the veteran's PTSD warrants a rating greater than 70 percent 
under the old mental disorders criteria.  It is not shown 
that he has had totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities.  Mental status examination 
findings on the March 1996 VA examination do not show that he 
was out of contact with reality.  Fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior were not found on this 
examination as well or as shown by the balance of the 
evidence.  Moreover, although the evidence shows that he is 
unemployed at present, it is not shown that he is 
demonstrably unable to maintain or retain employment due 
solely to his service-connected PTSD.  In fact, the 
significantly disabling extent of his physical disabilities 
is clearly shown by the evidence to impact his capacity for 
work and as such, his psychiatric problems alone are not 
responsible for his unemployment.

Likewise, the medical evidence in the file does not reflect a 
degree of occupational and social impairment which "more 
nearly approximates" the criteria for a 100 percent 
evaluation under new criteria.  Specifically, with respect to 
the criteria for a 100 percent rating, the evidence is 
negative for persistent psychotic symptoms like active 
delusional or hallucinatory ideations, the inability to care 
for self, disorientation to time and place, or persistent 
danger of hurting self or others, which are related to his 
service-connected PTSD.  The Board notes that none of these 
symptoms have been objectively corroborated by the extensive 
medical record, including as noted on the VA and private 
psychological and psychiatric examinations conducted in the 
1995-96 time frame.  Moreover, there is no evidence whatever 
that the veteran has ever been "grossly impaired" due to 
his service-connected PTSD as that term in used in the 
revised criteria for a 100 percent rating.

The veteran's contentions on appeal have been accorded due 
consideration; however, the Board concludes that the medical 
findings noted above are more probative of the level of 
disability shown during the last few years.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board considered the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
appellant.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, for the reasons discussed above, it is the Board's 
opinion that his PTSD should be rated no higher than 70 
percent under the schedular criteria.


ORDER

The claims for entitlement to service connection for a skin 
disorder, a disability manifested by dizzy spells, a 
disability manifested by leg numbness, an eye disorder, a 
stomach disorder, a disability manifested by blood in stools, 
and a sinus disorder, claimed as secondary to Agent Orange 
exposure, are denied.

A 70 percent evaluation for PTSD is granted, subject to the 
laws and regulations pertaining to the payment of monetary 
benefits.



REMAND

In a rating action dated in August 1995, the RO denied 
service connection for residuals of dental trauma for the 
purpose of receiving VA outpatient dental treatment.  A 
notice of disagreement as to this issue was received in 
September 1995.  The record contains no indication that the 
RO has issued a Statement of the Case on this issue.  
Therefore, the Board remands this claim so that the RO can 
issue a Statement of the Case addressing this claim.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); 38 C.F.R. 
§ 19.9(a) (1998).

Additionally, by a rating action dated in January 1996, the 
RO denied service connection for a diabetic disorder and a 
respiratory disorder, claimed as secondary to Agent Orange 
exposure.  A supplemental statement of the case as to these 
issues was issued in January 1996.  A letter accompanying the 
supplemental statement of the case included notification that 
the veteran must perfect his appeal on these issues by filing 
a VA Form 9 within 60 days.  In February 1996 and July 1997, 
the RO issued a supplemental statement of the case as to 
these issues.  The July 1997 supplemental statement of the 
case does not indicate that the veteran was informed of his 
appellate rights regarding the timeliness issue.  The next 
document, received from the veteran or his representative, on 
his behalf, which included reference to the issues of service 
connection for a diabetic disorder and a respiratory 
disorder, claimed as secondary to Agent Orange exposure, was 
the representative's Statement of Accredited Representation 
(VA Form 646) dated in October 1998.  As such the Board 
construes the veteran's accredited representative's 
statements as a notice of disagreement concerning the issue 
as to whether the veteran submitted a timely notice 
disagreement concerning the issues of service connection for 
a diabetic disorder and a respiratory disorder, claimed as 
secondary to Agent Orange exposure.  Thus, the Board finds 
that additional development is warranted in this area.

Moreover, the veteran contends, in essence, that his heart 
disease, to include myocardial infarction, coronary artery 
disease and hypertension, is proximately due to or the result 
of his service-connected PTSD.  According to a VA medical 
statement dated in May 1995, the examiner stated that the 
veteran was diagnosed with coronary artery disease in April 
1995.  Additionally, the examiner stated that the veteran's 
PTSD could at times cause exacerbation of his heart disorder 
although his medications control his heart disorder despite 
emotional stress or feelings of panic.

The United States Court of Veterans Appeals (Court) held that 
a claimant is entitled to service connection on a secondary 
basis when it is shown that the claimant's service-connected 
disability aggravates a nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).  The Court stated 
that, pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. 3.310(a), 
when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  In order to fully consider the possibility that 
the veteran's heart disease may have been aggravated by his 
service-connected PTSD pursuant to Allen, the Board is of the 
belief that further examination is warranted.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should also inform the veteran 
that he may submit additional evidence 
and argument in support of his claims.  
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

2.  The RO should also furnish the 
veteran the appropriate release of 
information forms in order to obtain 
copies of all VA, private and military 
medical records pertaining to treatment 
for heart disease since his release from 
active service.

3.  A VA examination should be conducted 
by a cardiologist in order to determine 
the nature, severity and etiology of any 
heart disease, to include myocardial 
infarction, coronary artery disease and 
hypertension.  Any and all testing deemed 
necessary, such as an electrocardiogram, 
serial blood pressure readings, and chest 
X-rays should be accomplished and the 
findings reported in detail.  It is 
requested that the examiner specifically 
confirms or rules out the presence of 
heart disease.  The claims folder should 
be made available to the examiner in 
conjunction with the examination.  If any 
disease involving the heart is diagnosed, 
it is requested that the examiner render 
an opinion as whether it is as least as 
likely as not that any heart disease 
diagnosed is causally related or is 
aggravated by the service-connected PTSD.  
If aggravated, the examiner is requested, 
to the extent possible, to specify the 
degree of aggravation.  Allen, supra.  
The examiner should provide a rationale 
for all conclusions reached, as such 
information is essential to the Board's 
determination.

4.  The RO should issue the veteran and 
his representative a statement of the 
case regarding service connection for 
residuals of dental trauma for the 
purpose of receiving Department of 
Veterans Affairs (VA) outpatient dental 
treatment and whether a timely notice of 
disagreement has been submitted regarding 
the issues of service connection for a 
diabetic disorder and a respiratory 
disorder, to include all pertinent laws 
and regulations.  The veteran should be 
informed of the requirements necessary to 
perfect an appeal as to these issues.
5.  After the development requested above 
has been completed to the extent 
possible, the RO should adjudicate the 
issue of entitlement to service 
connection for heart disorder, to include 
myocardial infarction, coronary artery 
disease and hypertension, claimed as 
secondary to the service-connected PTSD, 
to include consideration of Allen, supra.

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case, and afforded the specified time within 
which to respond thereto with additional argument and/or 
evidence.

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless he is further 
informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

 Department of Veterans Affairs

